Burnside, J.
The president of the Common Pleas, in the charge returned, has endorsed that “ no exception was taken to the charge or answers of the court to the defendant’s points at the time they were delivered, or at that court. The charge was filed at the request made by the defendant’s oounsel, at the time he submitted his points. His request to instruct the jury is in these words: “ The court is requested to charge the jury as follows, and to file their opinion of record.” It was the duty of the counsel to have requested a bill of exceptions to the charge, before the jury delivered their verdict in open court. Jones et al. v. Insurance Company, 4 Dall. 249; S. C. 1 Bin. 31, 8 Serg. & Rawle, 211, 1 Pa. St. Rep. 303. This court has ruled, that unless an exception is taken at the trial, or before the verdict is rendered, the judge’s charge, filed pursuant to a request made subsequent, is not a subject for the assignment of error.
1. The first bill of exceptions was to the court permitting the plaintiff to give in evidence the endorsement (as it is called) on the deed from Ard, the treasurer of Mifflin county, to Anthony Elton, by Dorcas Stackpole, to George Mitchell.
The correctness of this evidence cannot be understood, without showing how the case then stood on trial.
Mitchell, the plaintiff below, had given in evidence a warrant and survey, (which was the prior title for the land in question,) in the name of Frederick Lazarus; a deed from the heirs of Frederick Lazarus, to himself; and then rested.
The defendant, Bratton, then gave in evidence the same warrant and survey, and a sale of this survey by Ard, treasurer of Mifflin county, for taxes, to Anthony Elton ; and then rested.
The learned counsel for the defendant knew that Mitchell owmed this tax title; for Mitchell recovered the whole of this tract of Lazarus (except the small part in controversy in this action) on that tax title, against Bratton, in No. 27, January Term, 1823, which was often before this court.
This was within a subsequent survey of McDonald, that interfered with the prior survey of Lazarus. The record in the prior eject*49ment referred to, between the same parties, fully showed that Elton was the agent of Dorcas Stackpole; that he bought the tract for her, and with her money, but died before she conveyed. The endorsement on the treasurer’s deed objected to, was a deed of assignment, from Dorcas Stackpole to George .Mitchell, duly acknowledged.
There was no error in admitting the deed of assignment.
2. The second error assigned is, that the plaintiff below was allowed to give in evidence, from the office of the deputy surveyor of Mifflin county, the warrant and survey of James McDonald for thirty acres, to show that it interfered with the survey of Frederick Lazarus.
The proper deputy surveyor proved that these papers came from his office, and had been received by him as office papers, from his predecessor. The survey was in the handwriting of M. M. Monohan, who had been, first an assistant of Mr. Harris, and for many years after the death of Harris, his successor in the office. Such an exception would not have been taken by the old land lawyers of Pennsylvania. Such papers have ever been received in evidence. 2 Yeates, 313, 6 Bin. 125, 14 Serg. & Rawle, 372, 11 Ibid. 314, 4 Watts, 192.
3. The third error complained of was the admission in evidence of an assignment of the 30th December, 1819, between James McDonald and sailor Billy Bratton, showing a sale of the McDonald claim, to William Bratton, jun.
I can see no objection to the plaintiffs giving the defendant’s title in evidence, when he declines doing it himself; especially when he sets up title to the land in various ways. But the defendant below had given evidence of sailor Billy Bratton being at one time wdthin the survey of McDonald, as his tenant.
4. The fourth error is in rejecting the record No. 56, of November Term, 1828, in the ejectment between Charles Brattons. Charles Landis.
The rule is, that a verdict and judgment between the same parties, or their privies, on the same subject matter, is evidence in a subsequent suit. 4 Rawle, 273. The reco rd offered wanted these requisites, and was therefore properly rejected.
x5. The last error is in rejecting the warrant and survey in the name of Thomas Holt.
This warrant was dated in 1816. The official draft was for fifty acres, including an improvement in the name of Ritz, adjoining the heirs of Samuel Bratton, Dorcas Stackpole, and others, with proof *50of where it lies. This was offered to show, that the title of the heirs of Samuel Bratton was acknowledged as well by the Commonwealth as by the adjoining 'owners, and to show the boundary to which Bratton claimed. There was no pretence that the warrant and survey of Holt interfered with the survey of Lazarus or McDonald; nor was it alleged that it adjoined them. Where Thomas Holt lay, was perfectly immaterial to the issue trying. One of its calls was for the heirs of Samuel Bratton. It is usual to give in evidence adjoining surveys to fix the boundary, and in cases where surveys call for the same marks on the ground, they may be very material. But nothing of this kind was alleged, or presented to the consideration of the court. I am unable to discover, that the survey of Holt had any relevancy to the question trying. The court was therefore right in rejecting it.
In Pennsylvania, it has become a great evil in the administration of justice, the offering, and frequently giving of irrelevant evidence. The object is often to raise a false issue before the jury. The evidence should be confined to the question trying; then the court and jury would not be perplexed and embarrassed with irrelevant matter. This would facilitate the trial of causes, and save much time in the discussion of immaterial questions.
Judgment affirmed.